Per Curiam.

When the deed of a collector of a tax assessed and levied immediately by the State, is exhibited in evidence, and the deed sets forth, that the collector hath in all things pursued the law, it shall be considered as prima facie evidence of a legal sale. But this merely casts the onus probandi on the adverse party, for the acts of this officer of government may be impeached. But the deed of a collector of a proprietor’s tax, however it may be worded, is not even prima facie evidence of a legal sale. The law will not render that respect to the doings of the servant of a private corporation, which it pays to the acts of an acknowledged officer of the State.
In the present case the collector’s deed cannot be read to the Jury until all the proceedings of the proprietors in the assessment of the tax, and the collector’s own acts in the levy of it, be first shewn.
The defendant’s counsel now produced the records of the proceedings of the proprietors of Fairfield. They set forth, that at a proprietor’s meeting legally twarned for the purpose, &c.
Plaintiff’s counsel insisted, that the warrant for warning the meeting of the proprietors should be produced.

Per Curiam.

The warrant warning the meeting of the proprietors must be shewn, that the Court may*287be enabled to judge whether it issued agreeably to taw...
William C. Harrington and Levi House, for plaintiff.
Bates Turner, for defendant..
Verdict for the plaintiff.